DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 08/13/2021. Claims 2, 3, 4, 5, 9-10 have been cancelled by the applicant.   Claims 1, 6-8, 11, 13-20 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/13/2021, with respect to claim 1 have been fully considered and are persuasive. Specifically the applicant in remarks argued the prior art as applied did not disclose “the limitation that the excitation light from the light source is incident from a surface on a vehicle interior side of the vehicle glass”. The rejections of claims 1, 6-8, 11, 13-20 are hereby withdrawn.
Allowable Subject Matter
Claims 1, 6-8, 11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest Lighting Device “wherein the excitation light from the light source is incident from a surface on a vehicle interior side of the vehicle glass” in combination with other features of the present claimed invention.
Regarding claim 4, 6-7, and 15-17, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
	Regarding claim 8, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 8; specifically, the prior art fails to teach or suggest a Vehicle Glass Utilization Method “wherein the excitation light from the light source is incident from a surface on a vehicle interior side of the vehicle glass” in combination with other features of the present claimed invention.
Regarding claims 11, 13-14, and 18-20 these claims are allowable for the reasons given for claim 8 and because of their dependency status on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879